Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 1 of 10




                   EXHIBIT G
    Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 2 of 10




                                                                         June 25, 2020

VIA EMAIL

Federal Emergency Management Agency                 Chief Privacy Officer/Chief FOIA Officer
FOIA Officer                                        The Privacy Office
500 C Street SW, Room 840                           U.S. Department of Homeland Security
Washington, DC 20472                                245 Murray Lane SW
fema-foia@fema.dhs.gov                              Washington, DC 20528
                                                    foia@hq.dhs.gov

Re: Expedited Freedom of Information Act Request

Dear FOIA Officers:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the
implementing regulations of your agencies, American Oversight makes the following
request for records.

The outbreak of the novel coronavirus, SARS-CoV-2, and the disease it causes, COVID-19,
has been declared a public health emergency at both the national and international levels.1
Since late 2019, the virus has spread across the globe, sickened millions of people, and
resulted in over 470,000 deaths.2 The United States currently has more coronavirus cases
than any other country, with over two million cases and 120,000 deaths.3 Although the
White House has downplayed the dangers of the pandemic4 and some state and local
governments have begun to lift social distancing restrictions, it is far from clear that the
United States currently has the pandemic under control.5 In the last week, dozens of states


1 Coronavirus Disease 2019 (COVID-19) Situation Summary, Ctrs. for Disease Control &
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
2 Coronavirus Map: Tracking the Global Outbreak, N.Y. Times (June 23, 2020, 7:52 AM),

https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
3 Id.

4 See, e.g., Betsy Klein, Pence Tries to Declare Coronavirus Over as Trump Pushes Reopening and

Campaigning, CNN (June 17, 2020, 11:07 AM),
https://www.cnn.com/2020/06/16/politics/mike-pence-coronavirus-reopen-
campaign/index.html.
5 See, e.g. Derek Hawkins, As Coronavirus Infections Surge Nationwide, 21 States See Increase in

Average Daily New Cases, Wash. Post (June 13, 2020, 10:06 PM),
https://www.washingtonpost.com/nation/2020/06/13/coronavirus-live-updates-us/;
Audrey McNamara, Fauci Says "We're Still in a First Wave" of Coronavirus Pandemic, CBS News
(June 17, 2020, 2:45 PM), https://www.cbsnews.com/news/coronavirus-first-wave-fauci/.


          1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
    Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 3 of 10




have reported increasing numbers of new cases and hospitalizations,6 elected officials in
some localities are having to implement new precautions, 7 and public health officials
continue to warn of a potentially large spike of cases in the fall or winter.8

American Oversight seeks records with the potential to shed light on the federal
government’s continued management of this public health emergency.

Requested Records

American Oversight seeks expedited review of this request for the reasons identified
below and requests that your agency produce the following records as soon as practicable,
and at least within twenty business days:

    1. The “V.I.P. Update” spreadsheet reportedly used by FEMA officials and/or private
       sector volunteers working with the Supply Chain Task Force9 to track “tips from
       political allies and associates of President Trump.”10

        Public reporting indicates that individuals working with or on the Supply Chain
        Task Force to obtain equipment needed to respond to the pandemic, were
        instructed to “prioritize” information tracked in the above-described spreadsheet.

        Please provide all responsive records from March 13, 2020, through the date of the
        search.




6 Chris Canipe & Lisa Shumaker, New U.S. COVID-19 Cases Surge 25% Last Week; Arizona,
Florida and Texas Set Records, Reuters (June 23, 2020, 4:12 AM),
https://www.reuters.com/article/us-health-coronavirus-usa-trends/new-us-covid-19-
cases-surge-25-last-week-arizona-florida-and-texas-set-records-idUSKBN23U1L7.
7 Lateshia Beachum, State and City Leaders in U.S. Respond to Coronavirus Surge with New Rules,

Dire Warnings, Wash. Post (June 22, 2020, 11:41 PM),
https://www.washingtonpost.com/nation/2020/06/22/coronavirus-live-updates-us/.
8 See, e.g. Top Health Experts Paint Bleak Picture of Pandemic, N.Y. Times, May 13, 2020,

https://www.nytimes.com/2020/05/12/us/coronavirus-live-news-updates.html; Len
Strazewski, Harvard epidemiologist: Beware COVID-19’s second wave this fall, American Medical
Association, May 8, 2020, https://www.ama-assn.org/delivering-care/public-
health/harvard-epidemiologist-beware-covid-19-s-second-wave-fall.
9 FEMA COVID-19 Supply Chain Task Force: Supply Chain Stabilization, FEMA, Apr. 8, 2020,

https://www.fema.gov/news-release/2020/04/08/fema-covid-19-supply-chain-task-force-
supply-chain-stabilization.
10 If further identifying information is needed, please see Nicholas Confessore, How

Kushner’s Volunteer Force Led a Fumbling Hunt for Medical Supplies, N.Y. Times, May 10, 2020,
https://www.nytimes.com/2020/05/05/us/jared-kushner-fema-
coronavirus.html?referringSource=articleShare.


                                             -2-                                     DHS-20-1617
     Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 4 of 10




     2. Records used to track, compile, or prioritize information provided by or on behalf
        of associates, allies, or acquaintances of President Trump or Jared Kushner to
        officials and/or volunteers, who have been involved in the cross-agency Supply
        Chain Stabilization Task Force.

        This request would include but is not limited to the “V.I.P. Update” spreadsheet
        described above. To be clear, American Oversight requests any and all records used
        to track, compile, or prioritize “tips” or other information, including solicitations
        or bids, from officials known to be associated with the President or Mr. Kushner.

        American Oversight believes responsive records are most likely maintained by the
        Supply Chain Task Force. At a minimum, a reasonable search would begin by
        making a custodial inquiry of the leaders of the Supply Stabilization Chain Task
        Force, including officials working in the offices of Rear Adm. John Polowczyk and
        FEMA Director Peter Gaynor. If additional information is needed, American
        Oversight is available to help craft a reasonable search.

        Please provide all responsive records from March 13, 2020, through the date of the
        search.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s regulations, American
Oversight requests a waiver of fees associated with processing this request for records.
The subject of this request concerns the operations of the federal government, and the
disclosures will likely contribute to a better understanding of relevant government
procedures by the general public in a significant way. Moreover, the request is primarily
and fundamentally for non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested
information is “in the public interest because it is likely to contribute significantly to
public understanding of operations or activities of the government.”11 The public has a
significant interest in the federal government’s response to strains on the nation’s supply
chain,12 especially in light of increasing COVID-19 cases and the possibility of a deadly

115 U.S.C. § 552(a)(4)(A)(iii).
12See, e.g., Martha Mendoza & Kimberly Kruesi, Nurses Push Back on Pressure to Work Without
Right Equipment, Wash. Post (Apr. 16, 2020, 12:22 AM),
https://www.washingtonpost.com/politics/nurses-suspended-for-refusing-covid-19-care-
without-n95-mask/2020/04/16/dc0428ce-7f99-11ea-84c2-0792d8591911_story.html;
Martin Kaste, Ventilator Shortages Loom As States Ponder Rules For Rationing, NPR (Apr. 3,
2020, 5:00 AM), https://www.npr.org/sections/health-
shots/2020/04/03/826082727/ventilator-shortages-loom-as-states-ponder-rules-for-
rationing.


                                            -3-                                    DHS-20-1617
     Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 5 of 10




second wave of the pandemic. Records with the potential to shed light on this matter
would contribute significantly to public understanding of operations of the federal
government, including clarifying the Supply Chain Stabilization Task Force’s decision-
making around how to manage the nation’s supply chain13 and illuminating the influence
politically-well connected individuals may have in those decisions.14 American Oversight is
committed to transparency and makes the responses agencies provide to FOIA requests
publicly available, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.

This request is primarily and fundamentally for non-commercial purposes.15 As a
501(c)(3) nonprofit, American Oversight does not have a commercial purpose and the
release of the information requested is not in American Oversight’s financial interest.
American Oversight’s mission is to promote transparency in government, to educate the
public about government activities, and to ensure the accountability of government
officials. American Oversight uses the information gathered, and its analysis of it, to
educate the public through reports, press releases, or other media. American Oversight
also makes materials it gathers available on its public website and promotes their
availability on social media platforms, such as Facebook and Twitter.16

American Oversight has also demonstrated its commitment to the public disclosure of
documents and creation of editorial content through numerous substantive analyses
posted to its website.17 Examples reflecting this commitment to the public disclosure of
documents and the creation of editorial content include the posting of records related to
an ethics waiver received by a senior Department of Justice attorney and an analysis of
what those records demonstrated regarding the Department’s process for issuing such
waivers;18 posting records received as part of American Oversight’s “Audit the Wall”
project to gather and analyze information related to the administration’s proposed

13 See, e.g. Anita Kumar & Gavin Bade, States Still Baffled Over How to Get Coronavirus Supplies
from Trump, Politico (Apr. 13, 2020, 7:02 AM),
https://www.politico.com/states/florida/story/2020/04/13/states-still-baffled-over-how-
to-get-coronavirus-supplies-from-trump-1275083.
14 See, e.g. Confessore, supra note 10.

15 See 5 U.S.C. § 552(a)(4)(A)(iii).

16 American Oversight currently has approximately 15,500 page likes on Facebook and

104,000 followers on Twitter. American Oversight, Facebook,
https://www.facebook.com/weareoversight/ (last visited June 23, 2020); American
Oversight (@weareoversight), Twitter, https://twitter.com/weareoversight (last visited
June 23, 2020).
17 News, American Oversight, https://www.americanoversight.org/blog.

18 DOJ Records Relating to Solicitor General Noel Francisco’s Recusal, American Oversight,

https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, American
Oversight, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-
from-the-doj-documents.


                                              -4-                                     DHS-20-1617
     Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 6 of 10




construction of a barrier along the U.S.-Mexico border, and analyses of what those records
reveal;19 posting records regarding potential self-dealing at the Department of Housing &
Urban Development and related analysis;20 posting records and analysis relating to the
federal government’s efforts to sell nuclear technology to Saudi Arabia;21 and posting
records and analysis regarding the Department of Justice’s decision in response to
demands from Congress to direct a U.S. Attorney to undertake a wide-ranging review and
make recommendations regarding criminal investigations relating to the President’s
political opponents and allegations of misconduct by the Department of Justice itself and
the Federal Bureau of Investigation.22

Accordingly, American Oversight qualifies for a fee waiver.

Application for Expedited Processing

Pursuant to 5 U.S.C. § 552(a)(6)(E)(1) and your agency’s regulations, 6 C.F.R. Part 5.5(e),
American Oversight requests that your agency expedite the processing of this request.

I certify to be true and correct to the best of my knowledge and belief that the information
requested is urgently needed in order to inform the public concerning actual or alleged
government activity, and American Oversight is primarily engaged in disseminating the
information it received from public records requests to the public.

Recent reporting demonstrates that there is clearly an urgent need to inform the public
regarding the matters that are the subject of American Oversight’s FOIA request: how the
federal government is responding to the nation’s need for supplies and, more specifically,
what effect politically-well connected individuals may have had on the Supply Chain
Stabilization Task Force’s decision-making.

First, American Oversight has requested records with the potential to shed light on the
steps the administration has taken to respond to the novel coronavirus outbreak, which
has resulted in a major public health emergency. Because the virus has already killed over a

19 See generally Audit the Wall, American Oversight,
https://www.americanoversight.org/investigation/audit-the-wall; see, e.g., Border Wall
Investigation Report: No Plans, No Funding, No Timeline, No Wall, American Oversight,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall.
20 Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to Help His Business,

American Oversight, https://www.americanoversight.org/documents-reveal-ben-carson-jr-
s-attempts-to-use-his-influence-at-hud-to-help-his-business.
21 Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,

American Oversight, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia.
22 Sessions’ Letter Shows DOJ Acted on Trump’s Authoritarian Demand to Investigate Clinton,

American Oversight, https://www.americanoversight.org/sessions-letter.


                                             -5-                                    DHS-20-1617
     Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 7 of 10




hundred thousand people in the United States 23 and is on the rise in over 20 states,24
there is plainly an urgent need to inform the public about how officials tasked with
stabilizing the nation’s supply chain have been and are continuing to respond to the virus.
Widely-reported confusion amongst governors, legislators, and healthcare leaders about
how to obtain needed supplies,25 has not been clarified and policy and healthcare leaders
remain concerned about their ability to obtain needed equipment. The widespread and
exceptional media interest on coronavirus demonstrates that the public urgently needs
information about the federal government’s efforts and policies concerning the subject
matter of this request.26

Moreover, I certify to be true and correct to the best of my knowledge and belief that there
is an urgent need to inform the public about the Supply Chain Stabilization Task Force’s
work. American Oversight’s request seeks information that can shed light on the extent
that politically well-connected individuals or companies are attempting to influence the
Task Force’s decision-making. Public reporting suggests that well-connected “V.I.P”s’ may
be having a large effect on federal officials’ efforts to stabilize the nation’s supply chain.27
At a time when American lives depend upon the work the of Taskforce, the public,




23 Coronavirus Map, supra note 2.
24 See, e.g. supra note 5.
25 See, e.g., Toluse Olorunnipa, et al., Governors Plead for Medical Equipment From Federal

Stockpile Plagued by Shortages and Confusion, Wash. Post (Mar. 31, 2020, 3:39 PM),
https://www.washingtonpost.com/politics/governors-plead-for-medical-equipment-from-
federal-stockpile-plagued-by-shortages-and-confusion/2020/03/31/18aadda0-728d-11ea-
87da-77a8136c1a6d_story.html; Anita Kumar & Gavin Bade, States Still Baffled Over How to
Get Coronavirus Supplies from Trump, Politico (Apr. 13, 2020, 7:02 AM),
https://www.politico.com/states/florida/story/2020/04/13/states-still-baffled-over-how-
to-get-coronavirus-supplies-from-trump-1275083; Noam N. Levey, Hospitals Say Feds are
Seizing Masks and Other Coronavirus Supplies Without a Word, L.A. Times (Apr. 7, 2020, 2:97
PM), https://www.latimes.com/politics/story/2020-04-07/hospitals-washington-seize-
coronavirus-supplies.
26 Hannah Knowles, et al., Live updates: Arizona Reports Record-high New Cases, Jump in

Hospitalizations as Trump Visits, Wash. Post (June 23, 2020, 12:42 PM EST),
https://www.washingtonpost.com/nation/2020/06/23/coronavirus-live-updates-us/;
Priscilla Alvarez, et al., Live Updates: Trump Administration Races to Restock Supplies Before
Possible Second Wave of Covid-19, CNN (June 23, 2020, 10:37 AM),
https://www.cnn.com/world/live-news/coronavirus-pandemic-06-23-20-intl/index.html.
27 See, e.g. Confessore, supra note 10; J. David McSwane & Yeganeh Torbati, The White House

Pushed FEMA To Give its Biggest Coronavirus Contract to a Company That Never Had to Bid,
ProPublica (Apr. 10, 2020, 1:49 PM), https://www.propublica.org/article/the-white-
house-pushed-fema-to-give-its-biggest-coronavirus-contract-to-a-company-that-never-had-
to-bid/amp?__twitter_impression=true.


                                              -6-                                     DHS-20-1617
     Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 8 of 10




including policy makers and public health leaders, urgently need to know what influences
are shaping the Task Force’s decisions.

I further certify that American Oversight is primarily engaged in disseminating
information to the public. American Oversight’s mission is to promote transparency in
government, to educate the public about government activities, and to ensure the
accountability of government officials. Similar to other organizations that have been found
to satisfy the criteria necessary to qualify for expedition,28 American Oversight “‘gathers
information of potential interest to a segment of the public, uses its editorial skills to turn
the raw material into a distinct work, and distributes that work to an audience.’”29
American Oversight uses the information gathered, and its analysis of it, to educate the
public through reports, press releases, and other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social
media platforms, such as Facebook and Twitter.30 As discussed previously, American
Oversight has demonstrated its commitment to the public disclosure of documents and
creation of editorial content.31

Accordingly, American Oversight’s request satisfies the criteria for expedition.

Guidance Regarding the Search & Processing of Requested Records

In connection with its request for records, American Oversight provides the following
guidance regarding the scope of the records sought and the search and processing of
records:

28 See ACLU v. U.S. Dep’t of Justice, 321 F. Supp. 2d 24, 30–31 (D.D.C. 2004); EPIC v. Dep’t of
Defense, 241 F. Supp. 2d 5, 15 (D.D.C. 2003).
29 ACLU, 321 F. Supp. 2d at 29 n.5 (quoting EPIC, 241 F. Supp. 2d at 11).

30 American Oversight currently has approximately 15,500 page likes on Facebook and

104,000 followers on Twitter. American Oversight, Facebook,
https://www.facebook.com/weareoversight/ (last visited June 23, 2020); American
Oversight (@weareoversight), Twitter, https://twitter.com/weareoversight (last visited
June 23, 2020).
31 See generally News, American Oversight, https://www.americanoversight.org/blog; see,

e.g., DOJ Civil Division Response Noel Francisco Compliance, American Oversight,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, American
Oversight, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-
from-the-doj-documents; Audit the Wall, American Oversight,
https://www.americanoversight.org/investigation/audit-the-wall; Border Wall Investigation
Report: No Plans, No Funding, No Timeline, No Wall, American Oversight,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall; Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at
HUD to Help His Business, American Oversight,
https://www.americanoversight.org/documents-reveal-ben-carson-jr-s-attempts-to-use-


                                             -7-                                     DHS-20-1617
   Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 9 of 10




    §   Please search all locations and systems likely to have responsive records, regardless
        of format, medium, or physical characteristics.

    §   Please search all relevant records or systems containing records regarding agency
        business. Do not exclude records regarding agency business contained in files,
        email accounts, or devices in the personal custody of your officials, such as
        personal email accounts or text messages. Records of official business conducted
        using unofficial systems or stored outside of official files are subject to the Federal
        Records Act and FOIA.32 It is not adequate to rely on policies and procedures that
        require officials to move such information to official systems within a certain
        period of time; American Oversight has a right to records contained in those files
        even if material has not yet been moved to official systems or if officials have, by
        intent or through negligence, failed to meet their obligations.33

    §   Please use all tools available to your agency to conduct a complete and efficient
        search for potentially responsive records. Agencies are subject to government-wide
        requirements to manage agency information electronically,34 and many agencies
        have adopted the National Archives and Records Administration (NARA)
        Capstone program, or similar policies. These systems provide options for searching
        emails and other electronic records in a manner that is reasonably likely to be
        more complete than just searching individual custodian files. For example, a
        custodian may have deleted a responsive email from his or her email program, but
        your agency’s archiving tools may capture that email under Capstone. At the same
        time, custodian searches are still necessary; agencies may not have direct access to
        files stored in .PST files, outside of network drives, in paper format, or in personal
        email accounts.



his-influence-at-hud-to-help-his-business; Investigating the Trump Administration’s Efforts to
Sell Nuclear Technology to Saudi Arabia, American Oversight,
https://www.americanoversight.org/investigating-the-trump-administrations-efforts-to-
sell-nuclear-technology-to-saudi-arabia; Sessions’ Letter Shows DOJ Acted On Trump’s
Authoritarian Demand to Investigate Clinton, American Oversight,
https://www.americanoversight.org/sessions-letter.
32 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C.

Cir. 2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).
33 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8

(D.D.C. Dec. 12, 2016).
34 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423

(Nov. 28, 2011), https://obamawhitehouse.archives.gov/the-press-
office/2011/11/28/presidential-memorandum-managing-government-records; Office of
Mgmt. & Budget, Exec. Office of the President, Memorandum for the Heads of Executive
Departments & Independent Agencies, “Managing Government Records Directive,”
M-12-18 (Aug. 24, 2012), https://www.archives.gov/files/records-mgmt/m-12-18.pdf.


                                             -8-                                     DHS-20-1617
  Case 1:20-cv-02195-CRC Document 10-7 Filed 09/30/20 Page 10 of 10




   §   In the event some portions of the requested records are properly exempt from
       disclosure, please disclose any reasonably segregable non-exempt portions of the
       requested records. If a request is denied in whole, please state specifically why it is
       not reasonable to segregate portions of the record for release.

   §   Please take appropriate steps to ensure that records responsive to this request are
       not deleted by the agency before the completion of processing for this request. If
       records potentially responsive to this request are likely to be located on systems
       where they are subject to potential deletion, including on a scheduled basis, please
       take steps to prevent that deletion, including, as appropriate, by instituting a
       litigation hold on those records.

Conclusion

If you have any questions regarding how to construe this request for records or believe
that further discussions regarding search and processing would facilitate a more efficient
production of records of interest to American Oversight, please do not hesitate to contact
American Oversight to discuss this request. American Oversight welcomes an opportunity
to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and your agency
can decrease the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in an electronic format by email.
Alternatively, please provide responsive material in native format or in PDF format on a
USB drive. Please send any responsive material being sent by mail to American Oversight,
1030 15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a
rolling basis.

We share a common mission to promote transparency in government. American Oversight
looks forward to working with your agency on this request. If you do not understand any
part of this request, please contact Megan Field at foia@americanoversight.org or
202.897.2465. Also, if American Oversight’s request for a fee waiver is not granted in full,
please contact us immediately upon making such a determination.

                                               Sincerely,




                                               Austin R. Evers
                                               Executive Director
                                               American Oversight




                                            -9-                                     DHS-20-1617
